COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00428-CR


Charleston Lamon Moody                  §    From the 213th District Court

                                        §    of Tarrant County (1435751D)

v.                                      §    July 20, 2017

                                        §    Opinion by Chief Justice Livingston

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Terrie Livingston
                                       Chief Justice Terrie Livingston